United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 95-8459.

 Stacy C. GRAY, individually and as Surviving Spouse of Lt. Douglas G. Gray, and as Personal
Representative of Lt. Douglas G. Gray, deceased, Plaintiff-Appellee, Cross-Appellant,

                                                 v.

LOCKHEED AERONAUTICAL SYSTEMS COMPANY, a division of Lockheed Corporation,
Defendant-Appellant, Cross-Appellee.

Grace M. SCHUMACHER, individually and as Surviving Parent of Lt. John T. Hartman, and as
Personal Representative of Lt. John Hartman, Deceased, Plaintiff-Appellee, Cross-Appellant,

                                                 v.

LOCKHEED AERONAUTICAL SYSTEMS COMPANY, a division of Lockheed Corporation,
Defendant-Appellant, Cross-Appellee.

  Wilma J. JENNINGS, individually, and as Surviving Parent of Lt. David S. Jennings, and as
Personal Representative of Lt. David S. Jennings, Deceased, Plaintiff-Appellee, Cross-Appellant,

                                                 v.

LOCKHEED AERONAUTICAL SYSTEMS COMPANY, a division of Lockheed Corporation,
Defendant-Appellant, Cross-Appellee.

                                          Sept. 25, 1998.

Appeal from the United States District Court for the Northern District of Georgia (Nos. 1:91-CV-
2399-ODE, 1:91-CV-2400-ODE and 1:91-CV-2401-ODE); Orinda D. Evans, Judge.

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before HATCHETT, Chief Judge, TJOFLAT, Circuit Judge, and CLARK, Senior Circuit Judge.

       PER CURIAM:

       This case is before the court on remand from the United States Supreme Court for further

consideration of our earlier opinion in light of Dooley v. Korean Air Lines Co., Ltd., --- U.S. ----,

118 S. Ct. 1890, 141 L. Ed. 2d 102 (1998). In accord with the Court's opinion, we reverse our
previous holding that appellees may recover damages for pain and suffering on their survival action

claims based on general maritime law in conjunction with the Death on the High Seas Act, 46

U.S.C.App. §§ 761-768. See Gray v. Lockheed Aeronautical Sys. Co., 125 F.3d 1371, 1381-86 (11th

Cir.1997). We affirm the remainder of our decision that does not touch such survival action claims,

and remand to the district court for further proceedings consistent with our decision and Dooley.

       REVERSED IN PART and REMANDED.